FILED
                           NOT FOR PUBLICATION
                                                                            MAY 29 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


STEPHEN KERR EUGSTER,                            No.   16-35542

              Plaintiff-Appellant,               D.C. No. 2:15-cv-00352-TOR

 v.
                                                 MEMORANDUM*
PAULA LITTLEWOOD, Executive
Director, WSBA, in her official capacity;
DOUGLAS J. ENDE, Director of the
WSBA of Disciplinary Counsel, in his
official capacity; FRANCESCA
D’ANGELO, Disciplinary Counsel,
WSBA Office of Disciplinary Counsel, in
her official capacity,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Thomas O. Rice, Chief Judge, Presiding

                        Argued and Submitted May 15, 2018
                               Seattle, Washington




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: BERZON, THACKER,** and HURWITZ, Circuit Judges.

      Stephen Eugster appeals the dismissal of his due process challenge to the

Washington State Bar Association’s (WSBA’s) lawyer discipline system. We

affirm.

      1. Eugster alleged that at the time he filed this lawsuit, he faced an

impending disciplinary proceeding under the WSBA system he claims is

unconstitutional. On those facts, he may have had the requisite injury-in-fact for

Article III standing. See Canatella v. State of California, 304 F.3d 843, 853 (9th

Cir. 2002).

      The disciplinary matter that spurred Eugster’s suit was resolved, however,

through a stipulated 60-day suspension that ended in July 2017. Eugster’s

complaint does not allege that he will be subjected to the WSBA’s disciplinary

system again in the future. Absent such allegations, he cannot “demonstrate an

appreciable likelihood that [WSBA] will do anything in the future to violate his

rights.” Partington v. Gedan, 961 F.2d 852, 862 (9th Cir. 1992), as amended (July

2, 1992). Eugster therefore lacks the “actual or threatened injury” necessary to

bring his challenge. See id.



      **
             The Honorable Stephanie Dawn Thacker, United States Circuit Judge
for the U.S. Court of Appeals for the Fourth Circuit, sitting by designation.
                                          2
      2. Even if we did have jurisdiction over Eugster’s due process challenge, he

would be precluded from asserting it. Eugster’s first disciplinary matter was fully

adjudicated by the Washington Supreme Court. See In re Disciplinary Proceeding

Against Eugster, 166 Wash. 2d 293 (2009) (en banc). Washington law determines

the preclusive effects of that judgment on Eugster’s later assertion of the same or

similar claims. See Noel v. Hall, 341 F.3d 1148, 1166 (9th Cir. 2003). The

Washington Court of Appeals has determined, as a matter of state law, that the

2009 judgment precludes Eugster from bringing a due process challenge similar to

the one underlying his present action. Eugster v. WSBA, 198 Wash. App. 758

(Wash. Ct. App.), review denied, 189 Wash. 2d 1018 (2017). We would defer to

that interpretation of Washington law. See Ryman v. Sears, Roebuck & Co., 505
F.3d 993, 995 (9th Cir. 2007).

      The judgment is AFFIRMED.




                                          3